Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant’s amendment/arguments with respect to pending claims 14, 18, 19, 21-23 and 27-30 filed on June 16, 2022 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 18, 19, 21-23, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. US 2018/0079284 A1) in view of McBride et al. (Pub. No. US 2007/0200672 A1). 
Regarding claim 14, Choi discloses a method for operating one or more windows, which are installed in a vehicle and delimit a passenger compartment (Fig. 12A, element 810, 810a, 810b) and whose optical properties can be changed by electrical actuation (¶¶0303, 0311- a processor may change the transparency of windshield 810), wherein the method comprises the steps of: determining position of an object (i.e., a user (P1) with mobile terminal 1200) located outside the vehicle (¶0315- when the sensed approaches the vehicle, the processor 870 may determine a direction in which the sensed user approaches the vehicle); wherein the determining of the position of the object is performed by at least one of an optical sensor and a radio module (¶0136- The radar 320 may be implemented in a frequency modulated continuous wave (FMCW) manner or a frequency shift Keyong (FSK) manner according to a signal waveform, among the continuous wave radar methods. ¶0137- The radar 320 may detect an object in a time of flight (TOF) manner or a phase-shift manner through the medium of the electric wave, and detect a position of the detected object, a distance from the detected object and a relative speed with the detected object), and actuating the one or more windows as a function of distance between the vehicle and the object in such a way that translucency of the one or more windows is increased with decreasing distance of the object from the vehicle, and the translucency is decreased with increasing distance of the object from the vehicle (¶0336- the processor 870 may control the transparency of at least one of a plurality of windshields 810 to be different from that of the remaining windshields based on whether or not a preset object exists within a predetermined distance from the vehicle 100. ¶0368- the processor 870 may adjust the transparency of the windshield 810 to be more transparent as a distance between a user (authenticated user (P1)) and the vehicle 100 decreases. See FIG. 18).

Choi does not explicitly disclose wherein the radio module emits interrogation signals, as low frequency radio signals, for triggering transmission of object-side radio signals and receives the object-side radio signals, as high frequency radio signals, which contain position data of the object outside the vehicle.
However, McBride discloses wherein the determining of the position of the object is performed by at least one of an optical sensor and a radio module (¶0020- the detection device 22 is operable to detect the position of the mobile unit 24), wherein the radio module emits interrogation signals (¶¶0021, 0024-  the second antennae 40 is operable to transmit a second interrogation signal outward from the vehicle 10 ), as low frequency radio signals (¶0026: the second interrogation signal and the second identification signal are low frequency (LF) signals that are transmitted at approximately 125 kHz…the second interrogation signal and the second identification signal may be radio frequency (RF) signals, as in the first interrogation signal and the first identification signal), for triggering transmission of object-side radio signals and receives the object-side radio signals (¶¶0021, 0024- When the mobile unit 24 is within range and receives the first interrogation signal, the first transponder 34 responds by transmitting a first identification signal. The first identification signal is received by the first receiver 32), as high frequency radio signals (¶0023- the first interrogation signal and the first identification signal are radio frequency (RF) signals transmitted at approximately 315 MHz), which contain position data of the object outside the vehicle (¶0021- If the first identification signal matches the predetermined identifier, the detection device 22 has validated and identified that the mobile unit 24 is located within a certain range of the vehicle 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Choi by utilizing wherein the radio module emits interrogation signals, as low frequency radio signals, for triggering transmission of object-side radio signals and receives the object-side radio signals, as high frequency radio signals, which contain position data of the object outside the vehicle, as taught by McBride, for automatically initiating a plurality of vehicle functions by detecting the position of the mobile device (McBride: abstract). 
 	Regarding claim 18, Choi discloses the method as claimed in claim 14, wherein the electrical actuation of the one or more windows is started when the distance of the object (i.e., a user (P1) with mobile terminal 1200)  from the vehicle is below a first predetermined distance of the object from the vehicle (Fig. 12A, ¶0312-changing the windshield when a user enters a reference region (A)). Note that the reference (A) is a predetermined distance from the vehicle.
Regarding claim 19, Choi discloses the method as claimed in claim 14, wherein the electrical actuation of the one or more windows is performed at a specific distance of the object from the vehicle which is less than a first predetermined distance and greater than a second predetermined distance  (¶0369-0372-changing the transparency of the windshield based on a user distance d1, d2, d3 from the vehicle as illustrated in Fig. 18). Note that d2 is less than d1 and is greater than d3.

Regarding claim 21, Choi discloses the method as claimed in claim 14, wherein the optical sensor is configured to capture the object located outside the vehicle (¶0131, 0308-The camera 310 may be located on an appropriate portion outside the vehicle to acquire an external image of the vehicle. The camera 310 may be a mono camera, a stereo camera 310a, an around view monitoring (AVM) camera 310b or a 360-degree camera).  

Regarding claim 22, Choi discloses the method as claimed in claim 14, further comprising the step of image- processing a captured image of the object to identify at least one of the object and a specific property of the object (¶0135-The camera 310 may provide an acquired image to the processor 370. ¶0150-and track the object. The processor 370 may execute operations, such as a calculation of a distance from the object, a calculation of a relative speed with the object and the like, through an image processing algorithm).  

Regarding claim 23, Choi discloses the method as claimed in claim 22, wherein the electrical actuation of the one or more windows is performed (¶0336-control the transparency of at least one of a plurality of windshields 810 based on whether or not a preset object exists within a predetermined distance from the vehicle 100. ¶0368-the processor 870 may adjust the transparency of the windshield 810 to be more transparent as a distance between a user (authenticated user (P1)) and the vehicle 100 decreases. See FIG. 18)  when the image-processing step has detected at least one of a specific object and a specific property of the object (¶0150- The processor 370 may detect an object based on an acquired image, and track the object. The processor 370 may execute operations, such as a calculation of a distance from the object…through an image processing algorithm).

	Regarding claim 27, Choi in view of McBride discloses the method as claimed in claim 14. McBride further discloses  wherein the object- side radio signals comprise an identification code (¶0021- When the mobile unit 24 is within range and receives the first interrogation signal, the first transponder 34 responds by transmitting a first identification signal…Then, the detection device 22 matches the first identification signal to a predetermined identifier, such as a code stored in computer memory).  

	Regarding claim 29, Choi in view of McBride teaches method as claimed in claim 14. McBride further discloses  wherein the low frequency signals are of approximately 125 kHz (¶0026- the second interrogation signal and the second identification signal are low frequency (LF) signals that are transmitted at approximately 125 kHz).

Regarding claim 30,  Choi in view of McBride teaches the method as claimed in claim 29.  McBride further describes the first interrogation signal and the first identification signal are radio frequency (RF) signals transmitted at approximately 315 MHz and the signal could be any of suitable frequency (McBride: ¶0023). 
Accordingly, McBride discloses the claimed invention except that “the high frequency signals are of 433 MHz.” However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view by utilizing the teachings of McBride and discovering an optimum/working ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claim(s) 28 s/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. US 2018/0079284 A1) in view of McBride et al. (Pub. No. US 2007/0200672) as applied to claim 27, and further in view of Heide et al. (Pub. No. US 2002/0008615 A1).
Regarding claim 28, Choi in view of McBride discloses the method as claimed in claim 27. McBride describes automatically initiating a plurality of vehicle functions based on the position of a mobile unit. The method includes when the mobile unit 24 is within range and receives an interrogation signal, a transponder  responds by transmitting an identification signal (radio frequency signals). The identification signal is received by a receiver. Then, a detection device  matches the  identification signal to a predetermined identifier, such as a code stored in computer memory. If the identification signal matches the predetermined identifier, the detection device  has validated and identified that the mobile unit 24 is located within a certain range of the vehicle 10 (McBride: abstract, ¶¶0021,0023), accordingly teaches wherein the electrical actuation of the one or more 
However, McBride is silent regarding the electrical actuation of the one or more windows  is performed when the identification code received through the object-side radio signals corresponds to a predetermined code.  
However, Heide discloses wherein the electrical actuation of the one or more windows is performed when the identification code received through the object- side radio signals corresponds to a predetermined code (¶0044- the echo profile is initially evaluated to determine the authorization of the code transmitter 30 (that is to say does the code signal match the expected code signal). If the code transmitter 30 is authorized appropriate actions are controlled such as closing windows).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of McBride to include wherein the radio module also emits interrogation signals for triggering the object-side radio signals, as taught by Heide, for allowing access to a vehicle only when authorization is verified (Heide: ¶0002).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488